UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08025 Global Income Fund, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Global Income Fund, Inc. 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-344-6310 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2011 - 06/30/2012 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote; and (i) Whether the registrant cast its vote for or against management. GLOBAL INCOME FUND, INC. ALLIANCEBERNSTEIN INCOME FUND, INC. Ticker:ACGSecurity ID:01881E101 Meeting Date: MAR 29, 2012Meeting Type: Annual Record Date:FEB 14, 2012 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Garry L. Moody For Split Vote Management Elect Director Marshall C. Turner For Split Vote Management Elect Director Earl D. Weiner For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. ALPINE GLOBAL PREMIER PROPERTIES FUND Ticker:AWPSecurity ID:02083A103 Meeting Date: JUN 08, 2012Meeting Type: Annual Record Date:MAR 05, 2012 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Samuel A. Lieber For Split Vote Management 2 Other Business For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. AMERICAN CAPITAL, LTD. Ticker:ACASSecurity ID:02503Y103 Meeting Date: APR 27, 2012Meeting Type: Annual Record Date:MAR 01, 2012 # Proposal Mgt Rec Vote Cast* Sponsor 1 Elect Director Mary C. Baskin For Split Vote Management 2 Elect Director Neil M. Hahl For Split Vote Management 3 Elect Director Philip R. Harper For Split Vote Management 4 Elect Director John A. Koskinen For Split Vote Management 5 Elect Director Stan Lundine For Split Vote Management 6 Elect Director Kenneth D. Peterson, Jr. For Split Vote Management 7 Elect Director Alvin N. Puryear For Split Vote Management 8 Elect Director Malon Wilkus For Split Vote Management 9 Amend Securities Transfer Restrictions For Split Vote Management 10 Ratify Auditors For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. BLACKROCK CREDIT ALLOCATION INCOME TRUST I, INC. Ticker:PSWSecurity ID:09255J101 Meeting Date: JUL 28, 2011Meeting Type: Annual Record Date:MAY 31, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Paul L. Audet For Split Vote Management Elect Director Michael J. Castellano For Split Vote Management Elect Director Richard E. Cavanagh For Split Vote Management Elect Director Frank J. Fabozzi For Split Vote Management Elect Director Kathleen F. Feldstein For Split Vote Management Elect Director James T. Flynn For Split Vote Management Elect Director Henry Gabbay For Split Vote Management Elect Director Jerrold B. Harris For Split Vote Management Elect Director R. Glenn Hubbard For Split Vote Management Elect Director W. Carl Kester For Split Vote Management Elect Director Karen P. Robards For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. BLACKROCK CREDIT ALLOCATION INCOME TRUST III Ticker:BPPSecurity ID:09249V103 Meeting Date: JUL 28, 2011Meeting Type: Annual Record Date:MAY 31, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Paul L. Audet For Split Vote Management Elect Director Michael J. Castellano For Split Vote Management Elect Director R. Glenn Hubbard For Split Vote Management Elect Director W. Carl Kester For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. BLACKROCK INCOME TRUST, INC. Ticker:BKTSecurity ID:09247F100 Meeting Date: JUL 28, 2011Meeting Type: Annual Record Date:MAY 31, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Paul L. Audet For Split Vote Management Elect Director Michael J. Castellano For Split Vote Management Elect Director R. Glenn Hubbard For Split Vote Management Elect Director W. Carl Kester For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. BOSTON PROPERTIES, INC. Ticker:BXPSecurity ID:101121101 Meeting Date: MAY 15, 2012Meeting Type: Annual Record Date:MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence S. Bacow For Split Vote Management 2 Elect Director Zoe Baird Budinger For Split Vote Management 3 Elect Director Douglas T. Linde For Split Vote Management 4 Elect Director Matthew J. Lustig For Split Vote Management 5 Elect Director Alan J. Patricof For Split Vote Management 6 Elect Director Martin Turchin For Split Vote Management 7 Elect Director David A. Twardock For Split Vote Management 8 Advisory Vote to Ratify Named Executive Officers' Compensation For Split Vote Management 9 Amend Omnibus Stock Plan For Split Vote Management 10 Ratify Auditors For Split Vote Management CAPITAL SOUTHWEST CORPORATION Ticker:CSWCSecurity ID:140501107 Meeting Date: JUL 18, 2011Meeting Type: Annual Record Date:MAY 27, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Donald W. Burton For Split Vote Management Elect Director Graeme W. Henderson For Split Vote Management Elect Director Samuel B. Ligon For Split Vote Management Elect Director Gary L. Martin For Split Vote Management Elect Director John H. Wilson For Split Vote Management 2 Ratify Auditors For Split Vote Management 3 Approve Restricted Stock Plan For Split Vote Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Split Vote Management 5 Advisory Vote on Say on Pay Frequency Three Years Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. COHEN & STEERS INFRASTRUCTURE FUND, INC. Ticker:UTFSecurity ID:19248A109 Meeting Date: APR 26, 2012Meeting Type: Annual Record Date:FEB 21, 2012 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director George Grossman For Split Vote Management Elect Director Robert H. Steers For Split Vote Management Elect Director C. Edward Ward, Jr. For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. DCA TOTAL RETURN FUND Ticker:DCASecurity ID:233066109 Meeting Date: DEC 06, 2011Meeting Type: Annual Record Date:OCT 06, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Jonathan F. Zeschin For Split Vote Management Elect Director David W. Agostine For Split Vote Management 2 Approve Investment Advisory Agreement For Split Vote Management 3 Approve Subadvisory Agreement For Split Vote Management 4 Approve Subadvisory Agreement For Split Vote Management Elect Director Richard E. Segerson For Split Vote Management Elect Director Ferdinand L. J. Verdonck For Split Vote Management Elect Director Philip R. McLoughlin For Split Vote Management Elect Director James M. Oates For Split Vote Management Elect Director Leroy Keith, Jr. For Split Vote Management Elect Director Geraldine M. McNamara For Split Vote Management Elect Director George R. Aylward For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. DOUGLAS EMMETT, INC. Ticker:DEISecurity ID:25960P109 Meeting Date: MAY 24, 2012Meeting Type: Annual Record Date:MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dan A. Emmett For Split Vote Management Elect Director Jordan L. Kaplan For Split Vote Management Elect Director Kenneth M. Panzer For Split Vote Management Elect Director Christopher H. Anderson For Split Vote Management Elect Director Leslie E. Bider For Split Vote Management Elect Director David T. Feinberg For Split Vote Management Elect Director Thomas E. O'Hern For Split Vote Management Elect Director Andrea Rich For Split Vote Management Elect Director William E. Simon, Jr. For Split Vote Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Split Vote Management 3 Ratify Auditors For Split Vote Management EQUITY RESIDENTIAL Ticker:EQRSecurity ID:29476L107 Meeting Date: JUN 21, 2012Meeting Type: Annual Record Date:MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John W. Alexander For For Management Elect Director Charles L. Atwood For For Management Elect Director Linda Walker Bynoe For For Management Elect Director Mary Kay Haben For For Management Elect Director Bradley A. Keywell For For Management Elect Director John E. Neal For For Management Elect Director David J. Neithercut For For Management Elect Director Mark S. Shapiro For For Management Elect Director Gerald A. Spector For For Management Elect Director B. Joseph White For For Management Elect Director Samuel Zell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Prepare Sustainability Report Against Against Shareholder EXTRA SPACE STORAGE INC. Ticker:EXRSecurity ID:30225T102 Meeting Date: MAY 22, 2012Meeting Type: Annual Record Date:MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Spencer F. Kirk For Split Vote Management Elect Director Anthony Fanticola For Split Vote Management Elect Director Hugh W. Horne For Split Vote Management Elect Director Joseph D. Margolis For Split Vote Management Elect Director Roger B. Porter For Split Vote Management Elect DirectorK. Fred Skousen For Split Vote Management Elect Director Kenneth M. Woolley For Split Vote Management 2 Ratify Auditors For Split Vote Management 3 Advisory Vote to Ratify NamedExecutive Officers' Compensation For Split Vote Management FEDERAL REALTY INVESTMENT TRUST Ticker:FRTSecurity ID:313747206 Meeting Date: MAY 02, 2012Meeting Type: Annual Record Date:MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jon E. Bortz For Split Vote Management Elect Director David W. Faeder For Split Vote Management Elect Director Kristin Gamble For Split Vote Management Elect Director Gail P. Steinel For Split Vote Management Elect Director Warren M. Thompson For Split Vote Management Elect Director Joseph S. Vassalluzzo For Split Vote Management Elect Director Donald C. Wood For Split Vote Management 2 Ratify Auditors For Split Vote Management 3 Advisory Vote to Ratify NamedExecutive Officers' Compensation For Split Vote Management FIRST TRUST STRATEGIC HIGH INCOME FUND II Ticker:FHYSecurity ID:337353304 Meeting Date: APR 18, 2012Meeting Type: Annual Record Date:JAN 31, 2012 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Richard E. Erickson For Split Vote Management Elect Director Thomas R. Kadlec For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. FIRST TRUST STRATEGIC HIGH INCOME FUND III Ticker:FHOSecurity ID:33735C106 Meeting Date: AUG 08, 2011Meeting Type: Special Record Date:MAY 12, 2011 # Proposal Mgt Rec Vote Cast* Sponsor 1 Approve Reorganization of Funds To For Split Vote Management Which First Trust Strategic High Income Fund III Would Transfer All Of Its Assets To First Trust Strategic High Income Fund II *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. HELIOS ADVANTAGE INCOME FUND, INC. Ticker:HAVSecurity ID:42327W206 Meeting Date: NOV 17, 2011Meeting Type: Annual Record Date:SEP 30, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Louis P. Salvatore For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. KILROY REALTY CORPORATION Ticker:KRCSecurity ID:49427F108 Meeting Date: MAY 17, 2012Meeting Type: Annual Record Date:MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John B. Kilroy, Sr. For Split Vote Management Elect Director John B. Kilroy, Jr. For Split Vote Management Elect Director Edward F. Brennan For Split Vote Management Elect Director William P. Dickey For Split Vote Management Elect Director Scott S. Ingraham For Split Vote Management Elect Director Dale F. Kinsella For Split Vote Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Split Vote Management 3 Ratify Auditors For Split Vote Management LAZARD WORLD DIVIDEND & INCOME FUND, INC. Ticker:LORSecurity ID:521076109 Meeting Date: APR 27, 2012Meeting Type: Annual Record Date:MAR 23, 2012 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Ashish Bhutani For Split Vote Management Elect Director Richard Reiss, Jr. For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. MACQUARIE/FIRST TRUST GLOBAL INFRASTRUCTURE/UTILITIES DIVIDEND & INCOME FUND Ticker:MFDSecurity ID:55607W100 Meeting Date: APR 18, 2012Meeting Type: Annual Record Date:JAN 31, 2012 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Richard E. Erickson For Split Vote Management Elect Director Thomas R. Kadlec For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. MCG CAPITAL CORPORATION Ticker:MCGCSecurity ID:58047P107 Meeting Date: MAY 30, 2012Meeting Type: Annual Record Date:APR 05, 2012 # Proposal Mgt Rec Vote Cast* Sponsor 1 Elect Director A. Hugh Ewing, III For Split Vote Management 2 Elect Director Kenneth J. O'Keefe For Split Vote Management 3 Elect Director Gavin Saitowitz For Split Vote Management 4 Ratify Auditors For Split Vote Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. NFJ DIVIDEND, INTEREST & PREMIUM STRATEGY FUND Ticker:NFJSecurity ID:65337H109 Meeting Date: JUL 20, 2011Meeting Type: Annual Record Date:MAY 12, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Bradford K. Gallagher For Split Vote Management Elect Director John C. Maney For Split Vote Management Elect Director Alan Rappaport For Split Vote Management Elect Director Deborah A. Zoullas For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. NGP CAPITAL RESOURCES COMPANY Ticker:NGPCSecurity ID:62912R107 Meeting Date: MAY 16, 2012Meeting Type: Annual Record Date:MAR 21, 2012 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director David R. Albin For Split Vote Management Elect Director Lon C. Kile For Split Vote Management 2 Ratify Auditors For Split Vote Management 3 Adjourn Meeting For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. NUVEEN DIVERSIFIED DIVIDEND & INCOME FUND Ticker:JDDSecurity ID:6706EP105 Meeting Date: MAR 30, 2012Meeting Type: Annual Record Date:FEB 01, 2012 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Robert P. Bremner For Split Vote Management Elect Director Jack B. Evans For Split Vote Management Elect Director William J. Schneider For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. NUVEEN MULTI-STRATEGY INCOME AND GROWTH FUND 2 Ticker:JQCSecurity ID:67073D102 Meeting Date: NOV 18, 2011Meeting Type: Special Record Date:SEP 07, 2011 # Proposal Mgt Rec Vote Cast* Sponsor 1 Approve Change of Fundamental For Split Vote Management Investment Policy Regarding Concentration *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. NUVEEN MULTI-STRATEGY INCOME AND GROWTH FUND 2 Ticker:JQCSecurity ID:67073D102 Meeting Date: MAR 30, 2012Meeting Type: Annual Record Date:FEB 01, 2012 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Robert P. Bremner For Split Vote Management Elect Director Jack B. Evans For Split Vote Management Elect Director William J. Schneider For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. POST PROPERTIES, INC. Ticker:PPSSecurity ID:737464107 Meeting Date: MAY 30, 2012Meeting Type: Annual Record Date:MAR 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert C. Goddard, III For Split Vote Management Elect Director David P. Stockert For Split Vote Management Elect Director Herschel M. Bloom For Split Vote Management Elect Director Walter M. Deriso, Jr. For Split Vote Management Elect Director Russell R. French For Split Vote Management Elect Director Dale Anne Reiss For Split Vote Management Elect Director Stella F. Thayer For Split Vote Management Elect Director Ronald de Waal For Split Vote Management Elect Director Donald C. Wood For Split Vote Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Split Vote Management 3 Ratify Auditors For Split Vote Management RMR REAL ESTATE INCOME FUND Ticker:RIFSecurity ID:74964K609 Meeting Date: DEC 13, 2011Meeting Type: Annual Record Date:OCT 24, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director John L. Harrington For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. SARATOGA INVESTMENT CORP. Ticker:SARSecurity ID:80349A208 Meeting Date: SEP 27, 2011Meeting Type: Annual Record Date:AUG 15, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director G. Cabell Williams For Split Vote Management Elect Director Michael J. Grisius For Split Vote Management 2 Approve Sale of Common Shares Below For Split Vote Management Net Asset Value *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. SIMON PROPERTY GROUP, INC. Ticker:SPGSecurity ID:828806109 Meeting Date: MAY 17, 2012Meeting Type: Annual Record Date:MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Melvyn E. Bergstein For Split Vote Management 2 Elect Director Larry C. Glasscock For Split Vote Management 3 Elect Director Karen N. Horn For Split Vote Management 4 Elect Director Allan Hubbard For Split Vote Management 5 Elect Director Reuben S. Leibowitz For Split Vote Management 6 Elect Director Daniel C. Smith For Split Vote Management 7 Elect Director J. Albert Smith, Jr. For Split Vote Management 8 Advisory Vote to Ratify Named Executive Officers' Compensation For Split Vote Management 9 Ratify Auditors For Split Vote Management 10 Amend Omnibus Stock Plan For Split Vote Management SL GREEN REALTY CORP. Ticker:SLGSecurity ID:78440X101 Meeting Date: JUN 19, 2012Meeting Type: Annual Record Date:MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John H. Alschuler, Jr. For Split Vote Management Elect Director Stephen L. Green For Split Vote Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Split Vote Management 3 Ratify Auditors For Split Vote Management SOURCE CAPITAL, INC. Ticker:SORSecurity ID:836144105 Meeting Date: MAY 07, 2012Meeting Type: Annual Record Date:MAR 09, 2012 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Eric S. Ende For Split Vote Management Elect Director Thomas P. Merrick For Split Vote Management Elect Director Patrick B. Purcell For Split Vote Management Elect Director David Rees For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. SOVRAN SELF STORAGE, INC. Ticker:SSSSecurity ID:84610H108 Meeting Date: MAY 23, 2012Meeting Type: Annual Record Date:MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert J. Attea For Split Vote Management Elect Director Kenneth F. Myszka For Split Vote Management Elect Director Anthony P. Gammie For Split Vote Management Elect Director Charles E. Lannon For Split Vote Management Elect Director James R. Boldt For Split Vote Management Elect Director Stephen R. Rusmisel For Split Vote Management 2 Ratify Auditors For Split Vote Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Split Vote Management TAUBMAN CENTERS, INC. Ticker:TCOSecurity ID:876664103 Meeting Date: JUN 07, 2012Meeting Type: Annual Record Date:APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Graham T. Allison For Split Vote Management Elect Director Peter Karmanos, Jr. For Split Vote Management Elect Director William S. Taubman For Split Vote Management 2 Ratify Auditors For Split Vote Management 3 Advisory Vote to Ratify Named For Split Vote Management Executive Officers' Compensation THE GABELLI DIVIDEND & INCOME TRUST Ticker:GDVSecurity ID:36242H104 Meeting Date: MAY 14, 2012Meeting Type: Annual Record Date:MAR 19, 2012 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Salvatore M. Salibello For Split Vote Management Elect Director Edward T. Tokar For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. UDR, INC. Ticker:UDRSecurity ID:902653104 Meeting Date: MAY 16, 2012Meeting Type: Annual Record Date:MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Katherine A. Cattanach For Split Vote Management Elect Director Eric J. Foss For Split Vote Management Elect Director Robert P. Freeman For Split Vote Management Elect Director Jon A. Grove For Split Vote Management Elect Director James D. Klingbeil For Split Vote Management Elect Director Lynne B. Sagalyn For Split Vote Management Elect Director Mark J. Sandler For Split Vote Management Elect Director Thomas W. Toomey For Split Vote Management 2 Ratify Auditors For Split Vote Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Split Vote Management VENTAS, INC. Ticker:VTRSecurity ID:92276F100 Meeting Date: MAY 17, 2012Meeting Type: Annual Record Date:MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Debra A. Cafaro For Split Vote Management 2 Elect Director Douglas Crocker, II For Split Vote Management 3 Elect Director Ronald G. Geary For Split Vote Management 4 Elect Director Jay M. Gellert For Split Vote Management 5 Elect Director Richard I. Gilchrist For Split Vote Management 6 Elect Director Matthew J. Lustig For Split Vote Management 7 Elect Director Douglas M. Pasquale For Split Vote Management 8 Elect Director Robert D. Reed For Split Vote Management 9 Elect Director Sheli Z. Rosenberg For Split Vote Management 10 Elect Director Glenn J. Rufrano For Split Vote Management 11 Elect Director James D. Shelton For Split Vote Management 12 Ratify Auditors For Split Vote Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For Split Vote Management 14 Approve Omnibus Stock Plan For Split Vote Management VORNADO REALTY TRUST Ticker:VNOSecurity ID:929042109 Meeting Date: MAY 24, 2012Meeting Type: Annual Record Date:MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven Roth For Split Vote Management Elect Director Michael D. Fascitelli For Split Vote Management Elect Director Russell B. Wight, Jr. For Split Vote Management 2 Ratify Auditors For Split Vote Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Split Vote Management 4 Require a Majority Vote for the Election of Directors Against Split Vote Shareholder 5 Declassify the Board of Directors Against Split Vote Shareholder WESTERN ASSET GLOBAL CORPORATE DEFINED OPPORTUNITY FUND INC. Ticker:GDOSecurity ID:95790C107 Meeting Date: FEB 24, 2012Meeting Type: Annual Record Date:JAN 03, 2012 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Leslie H. Gelb For Split Vote Management Elect Director William R. Hutchinson For Split Vote Management Elect Director R. Jay Gerken For Split Vote Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Global Income Fund, Inc. By: /s/ John F. Ramírez John F. Ramírez, Chief Compliance Officer Date: August 27, 2012
